Title: From James Madison to James Monroe, 9 December 1817
From: Madison, James
To: Monroe, James


Dear Sir
Montpellier Decr. 9. 1817
The mail of saturday brought me the Copy of your message. It is a fine landscape of our situation, and can not fail to give pleasure at home, and command respect abroad. The recommendation of the repeal of taxes is happily shaped; so also the introduction of the subject of amending the Constitution. The only questions which occur, relate to the proposed suppression of the establishment at Amelia Island, if to be effected by a military force employed out of our territorial claims; and to the latitude of the principle on which the right of a civilized people is asserted over the lands of a savage one. I take for granted that the first point was well considered; and the last may be susceptible of qualifying explanations. You say nothing, I observe, of remodelling the Judiciary. Perhaps you may have in reserve a special message; or may think it best to let the subject originate in Congress; or it may not appear to you in the light it does to me. I have long thought a systematic change in that department proper, and should have pressed it more when in office, but for the circumstance of its involving a personal accommodation, where I might be supposed to feel an interest biassing my judgment and diminishing the attention to my opinions. The extension given to the Judiciary sphere by new States & territories, will require at least some further provisions of law. Health & happiness.
James Madison
